Exhibit 10.2
FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AND
RESTRICTED STOCK AGREEMENT
     This FIRST AMENDMENT to AMENDED AND RESTATED EMPLOYMENT AGREEMENT and
RESTRICTED STOCK AGREEMENT (this “Amendment”), dated as of August 9, 2010, by
and between Equity One, Inc., a Maryland corporation (the “Company”), and
Jeffrey S. Olson (the “Executive”).
W H E R E A S:
     A. The Company and the Executive are the parties to that certain Amended
and Restated Employment Agreement and that certain Restricted Stock Agreement,
each dated as of September 5, 2006 (such agreements being collectively referred
to herein as the “Old Agreements”), each providing for, among other things, an
award (the “Award”) of 97,166 shares of restricted stock as long-term
compensation to the Executive.
     B. On the date hereof, the Company and the Executive are entering into a
new Employment Agreement (the “New Agreement”), which shall be effective as of
January 1, 2011.
     C. In consideration of the execution of the New Agreement, the parties
desire to amend the vesting period of the Award as more particularly set forth
herein.
     NOW, THEREFORE, in consideration of the execution and delivery of the New
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
     1. Amendments. The vesting schedule of the Award as provided in
Section 5(c)(i) of the old Amended and Restated Employment Agreement and Section
2(a) of the old Restricted Stock Agreement is hereby amended as follows:

      Number of Shares   Vesting Date    
 
24,242  
December 31, 2007
   
 
24,292  
December 31, 2008
   
 
24,291  
December 31, 2009
   
 
14,170  
August 9, 2010
   
 
5,061  
December 31, 2012
   
 
5,060  
December 31, 2014

 



--------------------------------------------------------------------------------



 



     2. Effective Date. This Amendment shall be effective upon its execution by
the Company and the Executive.
     3. Counterparts. This Amendment may be executed in counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original, and all of which,
when taken together, shall constitute one and the same instrument.
     4. No Other Modification. Except as otherwise expressly modified by the
terms and provisions of this Amendment, each of the Old Agreements shall remain
in full force and effect and is hereby in all respects confirmed and ratified by
the parties hereto.
     5. References to Agreement. From and after the effective date hereof, each
reference in either Old Agreement to “this Agreement,” “hereto,” “hereunder” or
words of like import, and all references to either Old Agreement in any and all
other agreements, instruments, documents, notes, certificates and other writings
of every kind and nature shall be deemed to mean such Old Agreement as modified
and amended by this Amendment.
[Signatures to follow]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive and the Company have executed this First
Amendment to Amended and Restated Employment Agreement and Restricted Stock
Agreement as of the date first written above.

            THE COMPANY:


EQUITY ONE, INC., a Maryland corporation
      By:   /s/ Peter Linneman         Name:   Peter Linneman        Title:  
Chair, Compensation Committee of the Board of Directors of Equity One, Inc.     

            EXECUTIVE:
      /s/ Jeffrey S. Olson       Jeffrey S. Olson           

3